Citation Nr: 0618343	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-26 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a seizure disorder, 
claimed as residuals of heat-stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to April 
1985 and again from December 1990 to May 1991; he also had 
inactive service during the 1980s, 1990s, and 2000s.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefit sought 
on appeal.

In November 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current seizure disorder did not begin 
during active service, within one year following discharge 
from active service, or as a consequence of active service.




CONCLUSION OF LAW

A seizure disorder was not incurred in or caused by active 
service nor is it presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 
1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.

In a letter dated in March 2003, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also expressly advised the appellant to submit any 
additional information or evidence in his possession in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In regard to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. Section 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was given prior to the appealed AOJ 
decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

Additional notice of the five elements of a service-
connection claim are now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice was not 
provided to the appellant, however, the Board specifically 
finds that the appellant is not prejudiced in this case as he 
was given specific notice with respect to the elements of a 
basic service-connection claim for a seizure disorder and 
cannot be prejudiced by insufficient notice of downstream 
issues that are not reached by a denial of service 
connection.  Accordingly, the Board finds that VA met its 
duty to notify the appellant of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology and severity of his disability, 
and affording him the opportunity to give testimony at a 
hearing before the Board in November 2004.  As such, it 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the appellant's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA.  

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection for VA 
compensation purposes will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active 
military, naval or air service" is further defined as (1) 
active duty or a period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, 
and (2) any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  See 38 U.S.C.A. 
§ 101(24).  Service connection for a person on inactive duty 
is permitted only for injuries, not diseases, incurred or 
aggravated in the line of duty.  See Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993).

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran seeks service connection for a seizure disorder, 
which is deemed to be a chronic disease under 38 C.F.R. 
Section 3.309(a) as epilepsy.  Because epilepsy is a chronic 
disease, service connection may be granted under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. § 
3.307.  Separation from service is defined as the veteran's 
discharge date from active service.  See 38 C.F.R. § 
3.307(a)(2).  Therefore, because the veteran was last 
discharged from active duty service in May 1991, the 
evidence must show that a chronic disease manifest to a 
degree of ten percent by May 1992 in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for 
an extension of a presumptive period.

The record shows that the veteran has a current diagnosis of 
a seizure disorder.  The first diagnosis of the disorder, 
however, was many years after his discharge from active 
service.  The veteran contends that he experienced two heat-
strokes during active duty in 1991, that he first had an 
actual seizure when training for active duty in 1999, and 
that the 1991 strokes were the beginning of his current 
seizure disorder because his first seizure was also during a 
heat-stroke.

The veteran testified before the Board that his in-service 
heat-strokes were within three days of each other and 
required hospitalization.  He does not contend that he 
experienced seizures during that time or any other time 
during his active duty, but rather that he first had a 
seizure in June 1999 in connection with another instance of 
heat-related illness.  The veteran essentially presents the 
theory that the in-service illness he describes as heat-
stroke was the first manifestation of a pathology that has 
since progressed and is currently diagnosed as a seizure 
disorder.

A review of the veteran's service medical records reveals no 
specific indication of a heat-stroke injury or any complaints 
or treatment related to loss of consciousness or seizures 
during the 1990 and 1991 active service.  The Board does note 
that, during his demobilization examination at the end of 
April 1991, the veteran completed a medical history 
questionnaire and indicated that he had experienced cramps in 
his legs; this is consistent with one of the symptoms the 
veteran later described as being an element of his 
difficulties with warm weather training conditions.  In the 
1991 medical history, however, the veteran specifically 
denied ever having experienced dizziness or fainting spells, 
epilepsy, memory loss or any periods of unconsciousness.  At 
that time, the veteran reported himself to be in good health 
and made no complaints pertinent to heat-stroke or seizures; 
he did report having had a concussion in a car accident in 
1990.  Upon examination in April 1991, the veteran was 
evaluated as clinically normal in all respects with no 
pertinent abnormalities noted.  The examination report and 
the medical history suggest that neither the veteran nor a 
trained medical examiner believed that the veteran had a 
chronic disability, including a seizure disorder, at that 
time.

Private treatment records dated in 1999 include 
electroencephalogram (EEG) and a history noted to be 
suggestive of atypical absence seizures.  Consistent with the 
veteran's testimony, this appears to be the earliest onset of 
the veteran's seizures.  The records show that after months 
of neurological tests and consultations at a private 
facility, the etiology of the seizures remained unclear.  The 
treatment records do not include any opinion as to the 
veteran's suggestion that his current seizure disorder was 
brought on by heat-strokes experienced in the early 1990's. 

In February 2001, the veteran was found to be unfit for 
certain duties in the Army Reserve due to his seizure 
disorder and the amount of medication required to control the 
disorder.  The veteran underwent a periodic evaluation for 
Reserve duty in September 2001 and noted in a medical history 
questionnaire that he was hit on the forehead with a steel 
chair while trying to break up a fight when he was working 
for a county sheriff's department in 1997.  

The veteran underwent VA examination in April 2003 and the 
examiner reviewed the claims file in conjunction with his 
evaluation of the veteran.  The examiner noted that he could 
find no records of treatment for the alleged 1991 illnesses 
and it was unclear whether the veteran's description was more 
indicative of heat-exhaustion than heat-stroke.  In addition 
to describing the in-service events that the veteran believed 
precipitated his seizure disorder, he related having 
experienced a mild concussion in 1997 when he was hit in the 
head with a chair.  The report reflects that the veteran was 
thoroughly interviewed and that the examiner took into 
account all the pertinent elements of the record, including 
service and post-service medical records and the results of 
scans of the veteran's brain.  After a thorough examination 
and consideration of the medical evidence in the claims file 
together with the veteran's own account, the examiner opined 
that the veteran's seizures were most probably due to a 
closed head injury in 1997, superimposed on a background of 
genetic predisposition to have seizures.  The examiner stated 
that he was unable to relate the veteran's seizure disorder 
to a heat injury that occurred in 1991.  

The veteran underwent examination in March 2004 in 
conjunction with a medical evaluation board performed to 
determine the veteran's duty limitations.  The veteran 
related the history of in-service heat-strokes and it was not 
questioned by the examiners.  To the extent that this might 
suggest that the medical board examiner accepted that the 
heat-stroke episode described by the veteran was causally 
connected to the veteran's current seizure disorder, the 
Board cannot accord this implicit opinion significant 
probative weight.  The suggestion of a causal link is made 
with no denoted rationale or medical principles; it appears 
that the reference to the episode was based entirely upon the 
veteran's reported history.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Moreover, the reference 
indicates that the episode occurred in 1992,  making it 
unclear that the reference involves the veteran's period of 
active duty service.

The Board observes that the veteran's testimony at his 
November 2004 hearing, consistent with his other statements 
of record, suggests that his seizures first occurred in 
connection with a June 1999 episode of a heat-related illness 
during training on inactive duty.  Without reaching the 
question of whether the veteran's heat-related illness was a 
"disease" or an "injury" for the purposes of 38 U.S.C.A. 
Section 101(24), the Board notes that there is no competent 
medical evidence of record identifying this event as the 
cause of the veteran's current seizure disorder.  In 
particular, the April 2003 VA examiner reviewed the claims 
file, discussed the June 1999 episode with the veteran, and 
considered the episode before he concluded that the likely 
cause of the veteran's current seizure disorder was a 1997 
head injury.  Furthermore, none of the other medical evidence 
of record suggested that the veteran's current seizure 
disorder was caused by an injury that may have been 
experienced in connection with the veteran's June 1999 
seizures.

Given the evidence as outlined above, the Board finds that 
the opinion of the VA examiner must be accorded significant 
probative weight as it was authored by a medical expert, 
informed by careful review of the claims file, and indicates 
a specific rationale for its conclusion; it even appears that 
the examiner's conclusion and rationale were informed by and 
consistent with the veteran's own account of his pertinent 
history.  There is no other clear medical opinion of the 
etiology of the veteran's seizure disorder.  The only 
evidence in favor of the veteran's claim is his own 
statements.  Those statements, however, are insufficient to 
establish a relationship between a current disability and a 
period of active service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).


The most probative competent evidence in the record simply 
does not support any finding of a causal link between the 
veteran's current seizure disorder and his period of active 
service.  As such, the Board is presented with an evidentiary 
record which does not show any seizure disorder, or any other 
manifestations of residuals of heat-stroke, during the 
veteran's time in active service or for many years after its 
conclusion.  The medical evidence shows that it is more 
likely than not that the veteran's current seizure disorder 
was caused by a 1997 head injury that occurred many years 
after active service.  The Board acknowledges that the 
veteran has disputed this conclusion and has repeatedly 
asserted that his current seizure disorder is causally linked 
to his active duty service; however, the veteran has not 
provided any medical evidence to support his assertions.  The 
veteran specifically discussed his 1997 head injury in his 
testimony before the Board and asserted that he did not have 
a concussion at that time.  Nonetheless, the medical 
professional who reviewed the totality of the medical 
evidence rendered the opinion that the veteran's current 
disability was most likely a result of the 1997 injury.

In an effort to ensure that this claim is thoroughly 
considered, the Board finds that when accepting, for the sake 
of argument only, that heat-related complaints in 1991 were 
episodes of heat-stroke, the service medical records 
discussed above strongly suggest that any such heat-stroke 
was acute in nature and resolved without chronic disability.  
In other words, even if the veteran had a heat-stroke during 
his active service in 1991, the Board nevertheless is still 
unable to find that service connection is warranted for a 
current seizure disorder as a consequence of that heat-
stroke.  There is no evidence suggesting, and the veteran 
does not allege, that the veteran actual had a seizure during 
active duty service or within the presumptive one-year period 
following the conclusion of that active service in May 1991.  
The veteran consistently reports that he first had a seizure 
in June of 1999, and this appears to be consistent with the 
evidence of record.  Consequently, the Board finds that the 
veteran's current seizure disorder did not begin during 
active service, within one year of discharge from active 
service, or as a consequence of active service.  Accordingly, 
service connection for a seizure disorder is denied.



ORDER

Service connection for a seizure disorder, claimed as 
residuals of heat-stroke, is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


